Citation Nr: 0529218	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for abdominal uterine 
bleeding causing low red blood cell count and dizziness.

2.  Entitlement to service connection for a gynecological 
condition manifested by abnormal pap smears.

3.  Entitlement to service connection for a right foot 
condition, including right great toe bunion, post-operative.


REPRESENTATION

Veteran represented by:	Nancy L. Presson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
January 1998.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 2002 and April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

During the pendency of this appeal, the RO granted the 
veteran's claim for service connection for acne, assigning a 
30 percent evaluation, effective May 21, 2002.  The veteran 
did not appeal the evaluation or effective date assigned.  
Hence, this determination by the agency of original 
jurisdiction represents a full grant of benefits, and this 
issue is no longer before the Board.

The veteran testified before the undersigned Veterans Law 
Judge in June 2005.  During this hearing, the veteran offered 
testimony that she believed the issue of service connection 
for her left foot should also be in adjudication.  A claim 
for service connection for a left foot disability is 
therefore inferred and referred to the RO for appropriate 
action.

The issues of service connection for a gynecological 
condition manifested by abnormal pap smears and for a right 
foot disability to include right great toe bunion, post-
operative addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence establishes that the veteran is 
diagnosed with abnormal uterine bleeding, which is 
etiologically linked to her active service.


CONCLUSION OF LAW

Abnormal uterine bleeding was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 and 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  38 
C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, a VCAA letter was provided to 
the veteran prior to the initial unfavorable agency decision.  
Notice of the laws and regulations effected by VCAA and the 
evidence and information necessary to substantiate the 
veteran's claim was provided in a March 2002 VCAA letter.  
However, review of this letter shows that the RO did not 
advise the veteran to submit any evidence within her 
possession, i.e., the 4th element.  Notwithstanding, upon 
review, the Board finds that the lack of this information did 
not result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  This 
is because the Board is granting the benefit sought on 
appeal, i.e., service connection for abnormal uterine 
bleeding.  Hence, the Board finds that the duties to notify 
and assist, as required by the Veterans Claims Assistance Act 
of 2000 have been substantially complied with.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision with regard to the issue of entitlement 
to service connection for abnormal uterine bleeding.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

II.  Service Connection

The veteran has stated in written statements and testimony, 
including her August 2000 claim and June 2005 testimony 
before the undersigned Veterans Law Judge, that she began to 
experience gynecological problems in service, including 
abnormal bleeding, low blood cell count, and dizziness, and 
that these symptoms have existed continuously from her 
discharge from active service to the present.  Based on these 
contentions, the veteran is requesting service connection for 
abnormal uterine bleeding with low red blood cell count and 
dizziness.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the present case, the medical evidence reflects that the 
veteran was treated inservice for menstrual cramping 
requiring the prescription of Naprosyn, dysfunctional uterine 
bleeding including extended bleeding and pain, dizziness, and 
anemia.  Her report of medical examination at entrance into 
active service, dated in September 1991, reflect no 
complaints, findings, or diagnoses of gynecological 
abnormalities.  Reports of medical history and examination 
conducted in September 1992 reflect a 28-day menstrual cycle 
that comes at the middle, rather than the end, of the month 
but no other complaints, findings, or diagnoses of 
gynecological abnormalities.  The examiner referred to clinic 
notes for test results.  An entry in the service medical 
records for the same day reflects the veteran had an 
appointment for her annual medical surveillance.  She was 
then found to exhibit no symptoms and to be prescribed no 
medications.  No other findings, diagnoses, or abnormalities 
are noted.  A report of physical examination or history at 
discharge is not of record.  

Non-VA treatment records dated from 1998 to 2002 reflect 
treatment for various complaints including colored vaginal 
discharge with odor, pain, and tenderness; and observations 
of abdominal pain and tenderness, spotting, dizziness, 
amenorrhea, vaginitis and cervicitis, and adnexal tenderness.  

A VA examination reported dated in September 2004 reflects 
complaints of frequent and very heavy bleeding beginning in 
1993 and of current pain in the left lower quadrant on 
pressure and when menstruating.  She reported pain on 
intercourse, especially in the left lower quadrant.  She 
stated she was placed on birth control pills in an effort to 
regulate her periods, but the pills made her nauseous so she 
ceased taking them.  She reported a history of having one 
pregnancy, which resulted in normal delivery of a baby 13 
years ago, without complications.

The examiner reviewed the veteran service medical records, 
and noted that the records show that the veteran began to 
have abnormal periods in 1993.  These records were further 
reported to show that she was placed on iron supplements.  In 
1994, the examiner noted, these records reflect that she was 
diagnosed with hypochromic anemia, which was felt to be due 
to the abnormal uterine bleeding she had been experiencing 
for the six months prior to the test.  The examiner then 
noted objective observations of a mobile uterus of normal 
size without tenderness on uterine manipulation, adnexal 
tenderness, or enlargement of the ovaries.  No abnormalities 
of the vagina were found, and the pelvis was found to exhibit 
no tenderness.  There was no evidence of surgical procedures 
or prolapse.  The examiner further found no adhesions, 
rectovaginal fistulas, urethrovaginal fistulas, any active 
disease or infection, or abnormal discharge.  There were no 
obvious residuals from any previous processes or infections.  
The examiner diagnosed abnormal uterine bleeding of unknown 
etiology and provided the following opinion:

The onset of [the veteran's] GYN disorder 
began in 1993.  According to her medical 
records she had various visits for GYN 
complaints for several years.  Therefore 
it is more likely than not she 
experienced a Chronic Gynecological 
Disorder while in servcie.

Later in the same month, the same examiner was asked to 
review the veteran's case.  The examiner completed additional 
review of the record, noting inservice complaints and 
treatment for abdominal pain, spotting, breakthrough bleeding 
and iron deficiency (anemia), extended bleeding, hypochromic 
anemia secondary to uterine bleeding for six months, and 
heavy bleeding; and post service complaints and treatment for 
abdominal pain, heavy white discharge with odor, vaginosis, 
vaginitis, cervicitis, dizziness, and absence of period.

The examiner again diagnosed abnormal uterine bleeding, and 
noted the condition was controlled by birth control pills.  
The examiner then offered the following comments:

This is a common gynecology problem and 
would have most likely occurred whether 
the patient was in the Service or in 
Civilian life.  I have a lot of patients 
that have the same exact problems as this 
patient and they have never been in the 
Service.

After review of the entire claims file, the Board finds the 
medical evidence establishes that the veteran manifests 
abnormal uterine bleeding that had its onset during her 
active service.  Service medical records show complaints of 
and treatment for abnormal uterine bleeding with associated 
pain, anemia, and dizziness.  Post-service treatment records 
show continuing gynecological complaints, including these 
symptoms.  Moreover, both VA examinations conducted in 
September 2004 document the inservice onset of the disorder, 
demonstrate continuity of the condition from discharge from 
active service to the present, and establish abnormal uterine 
bleeding as the current diagnosis.

As to the examiner's comments in the second VA examination 
that development of such a condition is not necessarily a 
function of being on active military service, the Board notes 
the same can be said of many other diseases and conditions, 
including hypertension, heart disease, diabetes, arthritis, 
and cancer.  Yet, not only may these disabilities be service 
connected as the result of active service, they are also 
among a group of presumptive disease for which service 
connection is afforded-absent an opinion as to etiology-
provided the diagnoses are made within a certain period of 
time after discharge from active service.  See, for example, 
38 C.F.R. §§ 3.307, 3.309.

The medical evidence establishes that the veteran's currently 
diagnosed abnormal uterine bleeding had its onset during 
active service.  That alone is the point.

After review of the entire record, the Board finds that the 
evidence supports the findings of a causal link between 
active service and the diagnosed abnormal uterine bleeding 
causing low red blood cell count and dizziness.  Accordingly, 
the Board finds that the medical evidence establishes that 
the veteran manifests abnormal uterine bleeding resulting in 
low red blood cell count and dizziness that is the result of 
her active service.  Service connection is therefore 
appropriate for abnormal uterine bleeding causing low red 
blood cell count and dizziness.


ORDER

Service connection for abnormal uterine bleeding causing low 
red blood cell count and dizziness is granted.


REMAND

The veteran also seeks service connection for a gynecological 
condition manifested by abnormal pap smears and for a right 
foot disability to include right great toe bunion, post-
operative.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the veteran 
testified before the undersigned Veterans Law Judge that she 
has received private treatment for her claimed conditions.  
In addition, she testified that he private treating physician 
has told her that she will require surgery on her left foot 
as well, and that her current bilateral foot condition is the 
result of her active service.

The Board thus finds it is necessary to obtain the additional 
private medical treatment records and to proffer the veteran 
further examinations to include appropriate clinical testing 
and review of the claims file, in order to determine the 
nature, extent and etiology of any gynecological condition 
represented by abnormal pap smears and of any right foot 
disability.  See 38 C.F.R. § 3.159(c)(4) (2005).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The AMC/RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated her for 
her claimed gynecological condition 
manifested by abnormal pap smears, and 
right foot condition from her separation 
from active service in 1998 to the 
present.  

2.  The AMC/RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  

3.  The AMC/RO should request that the 
veteran's treating physicians offer 
opinions as to the etiology of any 
diagnosed gynecological disorder 
manifested by abnormal pap smears, and of 
any diagnosed right foot disability.

The AMC/RO should inform the veteran of 
this request and give her the opportunity 
to obtain the opinion(s) herself, if 
necessary.

4.  Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
her claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  Following completion of the #1-3 
above, the AMC/RO should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of any 
gynecological condition manifested by 
abnormal pap smears and any right foot 
condition.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
claimed gynecological condition 
manifested by abnormal pap smears and 
right foot condition, describe any 
current symptoms and manifestations 
attributed to the gynecological condition 
manifested by abnormal pap smears and the 
right foot condition, and provide 
diagnoses for any and all gynecological 
pathology manifested by abnormal pap 
smears and right foot pathology.  The 
examiner is requested to offer an opinion 
as to whether it is as likely as not that 
any manifested gynecological condition 
manifested by pap smears and right foot 
pathology had its onset during the 
veteran's active service or, if 
appropriate, within the one-year 
presumptive period following discharge 
from active service in 1998, or, in the 
alternative, is the result of her active 
service or any incident thereof.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's claims 
for service connection for a 
gynecological condition manifested by 
abnormal pap smears and a right foot 
condition to include right great toe 
bunion, post-operative.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
her claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


